Los hechos están expresados en la opinión.
El Juez Asociado SR. Wolf,
emitió la opinión del tribunal.
Lucas Julián era apoderado de sn madre Gregoria Ro-dríguez en vida de ésta. Ocurrida su muerte el referido Ju-lián entró en negociaciones con Juan Carlos McCormick para el pago de la suma de $2,000 que el referido McCormick de-bía a Gregoria Rodríguez y a sus hijos. McCormick pagó la cantidad al mencionado Julián quien otorgó a McCormick carta de pago por dicha suma. La prueba demuestra que este pago se hizo unos tres meses después de morir Grego-ria Rodríguez y tiende también a acreditar que McCormick nada sabía acerca de su muerte. Después de tres años, pero antes de que la acción hubiera prescrito, Cornelio Julián por sí y como defensor de sus hermanos menores, herederos to-dos de Gregoria Rodríguez, estableció una acción para co-brar la suma de $1,633.33, con sus intereses, excluyendo la participación de Lucas Julián. Este último fue incluido en la demanda como parte demandada y la prueba tendió a es-tablecer que él había malg-astado la cantidad en “rutas y bachatas. ’ ’
Nos vemos obligados a convenir con el apelante, al decir que en este caso el poder había quedado extinguido por la muerte de la poderdante. No importaba que el deudor ig-*187norara la muerte ele la poderdante. El artículo 1634 del Có digo Civil prescribe lo siguiente:
“El mandato se acaba:
“1. Por su revocación.
“2. Por la renuncia del mandatario.
“3. Por muerte, interdicción, quiebra o insolvencia del mandante o del mandatario.”
Y dice el comentarista Manresa en el tomo 11, página 575 (segunda edición) de sus Comentarios al Código Civil, que:
"El Tribunal Supremo ba declarado reiteradamente antes y después de la publicación del código, que el contrato de mandato es personalísimo y que se extingue desde el momento en que deja de existir cualquiera de los contratantes. (Sentencia de 9 de noviem-bre de 1875.) ”
La única excepción de ignorancia es la que se expresa en el artículo 1640, el cual prescribe lo siguiente:
"Lo beeho por el mandatario ignorando la muerte del mandante u otra cualquiera de las causas que baeen cesar el mandato, es válido y surtirá 'todos sus efectos respecto a los terceros que hayan con-tratado con él de buena fe.”
Y en relación con este punto dice también Manresa en el tomo 11, página 576 (segunda edición), lo que sigue:
"La norma establecida por el artículo 1738, constituye a no dudar, una excepción a los principios generales a tenor de los que el error invalida de derecho el consentimiento, mas hállase justificada, como tantas otras, por los principios de equidad para evitar que el summum jus sea la summum injuria. Es esta validez una verdadera ficción jurídica establecida por la ley para beneficiar al mandatario y a los terceros de buena fe, validez que acaba con el conocimiento por el mandatario a los terceros del fin del mandato. En el caso de que la mala fe radicara en el mandatario y no en los terceros, aquél sería responsable del dolo y podrían éstos ejercitar contra él las correspon-dientes acciones.”
Es duro que el apelado tenga que verse en el caso de te-ner que ejercitar su acción contra Lucas Julián por quien *188fué eng'añado, pero también sería muy triste que el mandante, o sus herederos, tuvieran que sufrir las consecuencias de un acto realizado por un mandatario irresponsable, cuando el poder conferido a éste había quedado extinguido, bien por la muerte, o por otra de las causas por las cuales termina. La ley concede a la parte perjudicada el derecho a estable-cer una acción contra la persona que le ocasionó el perjuicio. Aunque el derecho de acción podría ser ilusorio en el presente caso, los principios de ley no pueden ser alterados para fa-vorecer casos especiales. El hecho de que Oornelio Julián dejara transcurrir tres años para establecer esta acción puede haber sido y probablemente fué un acto desprovisto de mo-ralidad, o tal vez si lo hizo así para impedir una acción criminal contra su hermano Lucas, pero su determinación en demorar la acción estaba dentro de sus atribuciones lega-les, y en este caso no se ha alegado prescripción alguna. Y no importa que los verdaderos dueños de una parte de la deuda de $2,000 fueran los hijos, demandantes en esta ac-ción. La madre otorgó el poder en su nombre y en el de sus hijos. Ella era la persona responsable y autorizada para otorgarlo, pero con su muerte quedó extinguido su derecho a representarlos y el poder que de ella procedía quedó ex-tinguido o revocado.
Sentimos la situación en que se encuentra el apelado, pero en este caso se presume que los herederos son inocentes y están protegidos por la ley. La sentencia apelada debe ser revocada y dictarse en su lugar otra a favor de los apelan-tes, pero sin costas u honorarios de abogados.

Revocada la sentencia a.pelada y dictada otra declarando con lugar la demanda sin especial condenación de costas y honora-rios de ahogado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-mados del Toro, Aldrey y Hutchison.